 1    JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   Counsel for Trans Union LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11
                                     FOR THE DISTRICT OF NEVADA
12

13    DIANA CALDERON-GARCIA,                             Case No. 2:19-cv-01621-APG-EJY

14                             Plaintiff,                JOINT STIPULATION AND ORDER
                                                         EXTENDING DEFENDANT TRANS
15    v.
                                                         UNION LLC’S TIME TO FILE AN
      TRANSUNION, LLC and MIDLAND                        ANSWER OR OTHERWISE RESPOND
16
      FUNDING, LLC,                                      TO PLAINTIFF’S COMPLAINT
17
                               Defendants.               (FIRST REQUEST)
18

19

20               Plaintiff Diana Calderon-Garcia (“Plaintiff”) and Defendant Trans Union LLC (“Trans

21   Union”), by and through their respective counsel, hereby file this Joint Stipulation Extending

22   Defendant Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s

23   Complaint.

24               On September 13, 2019, Plaintiff filed her Complaint. The current deadline for Trans

25   Union to answer or otherwise respond to Plaintiff’s Complaint is October 9, 2019.           The

26   allegations in Plaintiff’s Complaint date back to August 2019 and relate to multiple accounts on

27   her Trans Union credit file, accounts which allegedly do not belong to her. Trans Union needs

28   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans

                                                                                                  1
     3996694.1
 1
     Union’s counsel will need additional time to review the documents so that it may meaningfully
 2
     respond to the specific allegations in Plaintiff’s Complaint.
 3
                 Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 4
     otherwise respond to Plaintiff’s Complaint up to, and including, October 30, 2019. This is the
 5
     first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint. This
 6
     Motion is filed in good faith and not for the purposes of delay.
 7

 8   Dated this 1st day of October 2019
                                               QUILLING, SELANDER, LOWNDS,
 9
                                               WINSLETT & MOSER, P.C.
10                                             /s/ Jennifer Bergh
                                               Jennifer Bergh
11                                             Nevada Bar No. 14480
12                                             6900 N. Dallas Parkway, Suite 800
                                               Plano, Texas 75024
13                                             Telephone: (214) 560-5460
                                               Facsimile: (214) 871-2111
14                                             jbergh@qslwm.com
                                               Counsel for Trans Union LLC
15

16                                             HAINES & KRIEGER , LLC
17                                             /s/ Miles N. Clark
                                               David H. Krieger
18                                             Nevada Bar No. 9086
19                                             8985 S. Eastern Avenue, Suite 350
                                               Henderson, NV 89123
20                                             Telephone: (702) 880-5554
                                               Facsimile: (702) 383-5518
21                                             dkrieger@hainesandkrieger.com
                                               and
22
                                               Matthew I. Knepper
23                                             Nevada Bar No. 12796
                                               Miles N. Clark
24                                             Nevada Bar No. 13848
                                               5510 S. Fort Apache Road, Suite 30
25                                             Las Vegas, NV 89148
                                               Telephone: (702) 856-7430
26
                                               Facsimile: (702) 447-8048
27                                             matthew.kneppper@knepperclark.com
                                               miles.clark@knepperclark.com
28                                             Counsel for Plaintiff

                                                                                                   2
     3996694.1
 1                                                      ORDER
 2
                 The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
 3
     otherwise respond is so ORDERED AND ADJUDGED.
 4

 5
                 Dated this 3rd day of October, 2019.
 6

 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                  3
     3996694.1
